Appeal from so much of the judgment as denies petitioner’s application for an order to show cause unanimously dismissed (see CPLR 5701, subd [a], par 2; Matter of Negron v Herold, 34 AD2d 1053; Matter of Bates v La Vallee, 33 AD2d 833) without prejudicé to the institution of an article 78 proceeding on proper papers if petitioner is so advised; and otherwise judgment is vacated. (Appeal from judgment of Cayuga Supreme Court—art 78.) Present—Cardamone, J. P., Hancock, Jr., Schnepp, Callahan and Moule, JJ.